DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 10,323,675 to Oso.
Oso ‘675 teaches limitations for a “device for retaining a fastener captive on a removable part” – including 5 as shown in Fig 1 wherein it’s noted that a ‘fastener’ is functionally recited as part of  an environment of intended use and not required as part of the invention.  Reference discloses same regardless including 3,4,16, “the device comprising: a hollow cover” – including 5A,22, “having an internal surface tapering from 
As regards claim 3, reference teaches further limitation of “the internal surface has a conical profile” – as shown in lower portion.  
As regards claim 4, reference teaches further limitation of “the internal surface has a cylindrical section at said second open end” – as shown at the generally cylindrical upper end 5A.  
As regards claim 5, reference teaches further limitation of “the internal surface has a distal diameter at said first open end which is greater than a proximal diameter at said second open end” – the internal diameter of the lower end as shown in Fig 1, “and wherein the internal surface is adapted to engage a flange on the fastener in a captive position” – the internal surface including portion at 5A,17 is inherently adapted to engage an enlarged head or ‘flange’ of fastener such as that at ‘16’, “and the internal surface is adapted to disengage from said flange in an installed position” – as shown in Fig 1.  

Claim(s) 7-13, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 6,464,438 to Dowling.
an open proximal end” – the upper end as shown in Fig 1, “to an open distal end” – the lower end, “the open proximal end centered on the alignment axis” – as shown, “the internal surface having a distal diameter at said open distal end greater than a proximal diameter at said open proximal end” – as shown, “and  8a fastener disposed within the hollow cover, the fastener having an exterior surface with a diameter less than said distal diameter and greater than said proximal diameter” – including 32,38, “wherein the exterior surface of the fastener is engaged with the internal surface in a captive position” – a position wherein 38 is in contact with the upper end, “and the exterior surface is disengaged from the internal surface in an installed position” – as shown in Fig 1.  
As regards claim 8, reference teaches further limitation of “the exterior surface of the fastener includes a fastener flange extending radially outward of a fastener head, the fastener head retained captive between the hollow cover and the first part” – the ‘flange’ head of the fastener as shown.  
As regards claim 9, reference teaches further limitation of “the fastener head and the open proximal end define an annular tool access gap therebetween” – as shown. 
As regards claim 10, reference teaches further limitation of “the hollow cover includes a base” – including 18, “secured to the first part with removable fasteners” – as disclosed with respect to 22,24, i.e., “bores 22, 24 to allow at least one fastener such as a rivet, bolt, screw or other connector to connect the housing to the first member 12”.  

As regards claim 12, reference teaches further limitation of “the fastener is selected from the group consisting of: a flange screw; a flange bolt; and a flange nut” – as shown.  
As regards claim 13, reference teaches further limitation of “the fastener comprises a screw” – including , “with a proximal double hexagonal head” – including portions at 4,15, “an intermediate annular flange” – at 14, “and a distal shank with a helical thread” – at 32.  
As regards claim 15, reference teaches further limitation of “the second part has, aligned on the common fastener alignment axis, one of: a cylindrical bore; an internally threaded cylindrical bore; and a threaded stud with a distal end secured to the second part” – as shown.
As regards claim 16, reference teaches limitations for a “method of retaining a flange screw” – including 32, “captive on a removable part” – 12 and/or 14, “the flange screw engaged with the removable part and having a head with a flange” – as shown, “the method comprising: trapping the head and the flange of the flange screw between a surface of the removable part and a hollow cover, including mounting the hollow cover on the removable part over the head of the flange screw” – One of ordinary skill in the art would recognize that the broadly-recited steps are inherent to the assembly as shown in Fig 1.  


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 4,442,993 to Tseng.
Tseng ‘993 teaches limitations for a “device for retaining a fastener captive on a removable part” – including 1 as shown in Fig 1 wherein it’s noted that a ‘fastener’ is functionally recited as part of  an environment of intended use and not required as part of the invention, “the device comprising: a hollow cover” – including 1, “having an internal surface tapering from a first open end” – the upper end as shown,  “to a second open end” – the lower end, “the first open end sized to permit positioning of the fastener inside the hollow cover” – One of ordinary skill in the art would recognize the diameter comprises configuration that is inherently sufficient for entry of a suitably-sized but unclaimed ‘fastener’ there within, “the second open end sized to block passage of the fastener” – One of ordinary skill in the art would recognize the diameter of the lower end comprises a configuration that is inherently sufficient for blocking of a suitably-sized but unclaimed ‘fastener’ there within, “the second open end defining a tool opening configured to receive a tool for engagement with the fastener inside the hollow cover” - One of ordinary skill in the art would recognize the opening diameter of the lower end to comprise ‘configuration’ that is sufficient to receive a suitably-sized but unclaimed ‘tool’ for engagement with a suitably-configured and sized, but unclaimed ‘fastener’ there within.   The broad functional recitations relating to intended use with unclaimed element(s) of an environment of intended use have not clearly defined particular structure of the claimed invention that might be relied on to patentably distinguish from the well known structure of the prior art.

As regards claim 3, reference teaches further limitation of “the internal surface has a conical profile” – as shown.  
As regards claim 4, reference teaches further limitation of “the internal surface has a cylindrical section at said second open end” – as shown at internal wall of 12.  
As regards claim 5, reference teaches further limitation of “the internal surface has a distal diameter at said first open end which is greater than a proximal diameter at said second open end” – as shown, “and wherein the internal surface is adapted to engage a flange on the fastener in a captive position” – One of ordinary skill in the art would recognize that the internal tapered surface is inherently adapted to engage an enlarged head or ‘flange’ of a suitable-shape and sized but unclaimed fastener there within, “and the internal surface is adapted to disengage from said flange in an installed position” – One of ordinary skill in the art would recognize that the internal tapered surface is inherently adapted to disengage an enlarged head or ‘flange’ of a suitable-shape and sized but unclaimed fastener there within due to its increasing taper.
As regards claim 6, reference teaches further limitation of “the proximal diameter of the second open end is selected to exceed a double hexagonal head socket wrench tool diameter” – Examiner takes Official Notice that it is well known that double hexagonal head sockets come in a variety of sizes such that smaller than the illustrated opening would have been obvious to one of ordinary skill in the art wherein it’s noted that the claim limitation does not otherwise relate the tool to the claimed invention with .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 10,323,675 to Oso.
As regards claim 6, reference teaches further limitation of “the proximal diameter of the second open end is selected to exceed a double hexagonal head socket wrench tool diameter” – Examiner takes Official Notice that it is well known that double hexagonal head sockets come in a variety of sizes such that smaller than the illustrated opening would have been obvious to one of ordinary skill in the art wherein it’s noted that the claim limitation does not otherwise relate the tool to the claimed invention with exception that there exists one with diameter smaller than that of the second open end such that one of ordinary skill in the art would recognize that the broad limitation does not further define any particular structure of the claimed invention and would have been obvious. 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 6,464,438 to Dowling.
As regards claim 14, reference teaches further limitation of “the proximal diameter of the second open end is selected to exceed a double hexagonal head socket wrench tool diameter” – Examiner takes Official Notice that it is well known that double hexagonal head sockets come in a variety of sizes such that smaller than the illustrated opening would have been obvious to one of ordinary skill in the art wherein it’s noted that the claim limitation does not otherwise relate the tool to the claimed invention with exception that there exists one with diameter smaller than that of the second open end such that one of ordinary skill in the art would recognize that the broad limitation does not further define any particular structure of the claimed invention and would have been obvious.

Allowable Subject Matter
Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 5,248,260 to Ida discloses a similar arrangement to that now claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/           Primary Examiner, Art Unit 3677